 In the Matter Of KELSEY-IIAYES WHEEL COMPANYandFOREMAN'SASSOCIATION OF AMERICA, CHAPTER #11Case No.7-B-2058.-Decided March11, 1946Mr. Meyer D. Stein,for the Board.Butzel, Eaman, Long, Gust ct Kennedy,byMr. Victor W. Klein,of Detroit, Mich., for the Company.Mr. Walter L. Nelson,byMr. Bernard E. Konopka,of Detroit,Mich., for the Union.Mr. Bernard Goldberg,of counselto the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon a petition duly filed by Foreman's Association of America,Chapter #11, herein called the Union, alleging that a question affect-ing commerce had arisen concerning the representation of employeesof Kelsey-Hayes Wheel Company, Detroit, Michigan, herein calledthe Company, the National Labor Relations Board provided for anappropriate hearing upon due notice before Robert J. Wiener, TrialExaminer.The hearing was held at Detroit, Michigan, on August28 and 30, 1945.The Company and the Union appeared andparticipated.All parties were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues.At the hearing the Company moved to dismissthe petition on various grounds discussed hereinafter.The TrialExaminer referred this motion to the Board.For reasons statedinfrathe motion is hereby denied.The Trial Examiner's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.All parties were afforded an opportunity to file briefs withthe Board.The Company has requested leave to argue its caseorally before the Board.This request is hereby denied.Upon the entire record in the case, the Board makes the following :66 N. L.R. B., No. 76.570 KELSEY-HAYES WHEEL COMPANYFINDINGS OF FACT1.THE BUSINESS OF THE COMPANY571Kelsey-Hayes Wheel Company, a Delaware corporation having itsprincipal office and place of business in Detroit, Michigan, is normallyengaged in the manufacture of automotive parts and products. Itoperates two plants in the City of Detroit, known respectively as theMilitary and McGraw plants, and one plant in Jackson, Michigan.1This proceeding is concerned only with the Military and McGrawplants.During 1944, the Company purchased raw materials, sup-plies, and equipment at a cost of more than $35,000,000, of whichapproximately 50 percent in value was shipped into the State ofMichigan from sources outside the State.During the same period,the Company manufactured various peacetime and wartime productswhich it sold for more than $70,000,000.Of the total sales, approxi-mately 50 percent in value was shipped out of the State.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDForeman's Association of America, Chapter #11, unaffiliated, isa labor organization admitting supervisory employees of the Com-pany into membership.II;.THE QUESTION CONCERNING REPRESENTATIONThe Company has declined to recognize the Union as the collectivebargaining representative of any of its supervisory employees.The Company contends that its foremen and comparable super-visors are not employees within the meaning and coverage of theAct.The questioll of the status of foremen under the Act has beenconsidered i{I, i number of Board and court decisions.Both theBoard 2 and the courts 3 have concurred in holding that in relationto their employer, foremen and similar supervisors are ^ employed1Duripg the war, the Company alsooperated a plantowned by the Defense PlantCorporation at Plymouth,Michigan.Operations of the Company at this plant haveceased.0Matterof SossManufacturing Company, atal , 56N. L R. B. 348 ;Matterof PackardMotor Car Company,61 N. L. It. B 4, and 64 N. L. It. B. 1212;Matter of L. AYoungSpring&Wire Corporation,65 N. L. R B. 298;Matter of The B. P. Good-rich Company,65N. L. It. B. 294;Matter of The Midland Steel Products Company,65 N. L. It. B. 997;Matter ofSimmonsCompany,65N. L. It. B. 984.a N. L. R.B. v.ArmourandGo,154 F. (2d) 570 (C. C. A. 10);Janes & Laughlin SteelCorporationv.N. L. R.B.,146 F. (2d) 833(C. C. A. 5);N. L. R. B.V.Skinner & Ken-nedy Stationery Company,113 F. (2d) 667(C. C. A. 8). S72DECISIONS OF NATIONAL LABOR RELATIONS BOARDwithin the definition contained in Section 2 (3) of the Act. Accord-ingly, we find that the supervisors involved in this proceeding areemployees within the meaning of the Act.A statement of a Board agent, introduced into evidence at thehearing, indicates that the Union represents a substantial number ofemployees in the unit hereinafter found appropriate.4We find that a question affecting commerce has arisenconcerningthe representation of employees of the Company, within themeaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITPosition of the PartiesThe Unionseeksa unit of all section foremen, department foremen,assistantgeneral foremen,general foremenand comparable super-visors inthe manufacturing division of the Company's Military andMcGraw plants, including such supervisors in the following depart-ments and subdepartments : production, toolroom, die making andrepair, tool making, tool grinding, inspection, maintenance, mill-wrights, steam fitters, electricians, machine repair, power plant, ship-ping, receiving and stockroom, but excluding all supervisors in thetime, tool design, process and standards, production planning, andpersonnel and industrial relations, departments.The Company in opposition to the unit sought by the Union con-tends that (a) no unit of supervisorsin a massproduction industryisappropriate, (b) the proposed unit it inappropriate because itincludes several levels of supervision, (c) the proposed unit is undulyrestrictive and should, also include supervisors in the tooldesign,processand standards, production planning, and time departmentsof the manufacturing division as well as the supervisor in the watch-men sectionof the personnel department and the supervisors in thedesign, laboratory, experimental and research departments of the salesdivision," and (d) the Union is not independent of the labororganiza-tion which represents the Company's rank and file employees.Description of Company's Supervisory HierarchyThe Company's general operations are divided into three divisions,sales, manufacturing, and treasurer's, each headed by a vice president.*The Field Examiner reported that the Union submitted 101 application for member-ship cards and that there are approximately 125 employees in the alleged appropriateunit.c This was the position taken by the Company at the hearing.In its brief. theCompany mentions only the supervisors in the time,watchmen's,design,laboratory,experimental and research departments as being in issue. It is not clear as to whetherthe Company has abandoned its claim for the inclusion of the tool design,process andstandards,and production planning supervisors. KELSEY-HAYES WHEELCOMPANY573As previously stated, the Union is seeking a unit limited to super-visors in the manufacturing division of the Military and McGrawplants.The supervisory hierarchy in immediate charge of opera-tions in the manufacturing division of the McGraw plant, which issimilar in set-up although not in numbers to that in the Militaryplant, consists of the following :1Plant Manager2 Plant Superintendents12 General Foremen1Assistant General Foreman28 Department Foremen46 Section ForemenThe plant manager is in charge of all plant activities. Superin-tendents coordinate the activities of the departments and report tothe plant manager.General foremen are in charge of major depart-ments and are responsible to the plant superintendents.Assistantgeneral foremen act as general foremen on the night or second shift.Department foremen may either be in charge of part of a majordepartment under the supervision of a general foreman, or they maybe in full charge of a minor department under the direction of one ofthe superintendents.Section foremen supervise section operationsand report to department foremen. In some departments, there areno section foremen, the lowest level of supervision being the depart-ment foremen.All foremen above the rank of section foremen whosupervise other foremen have the power effectively to recommend achange in the status of such subordinate foremen.The monthly salary range of the different foreman classificationsfor a 40-hour work week is as follows :General Foreman ..................................... $350-500Assistant General .....................................290-400Department Foreman .................................245-425Section Foreman .....................................225-385General foremen are all salaried; the foremen in the other classifi-cations are paid either on an hourly or salaried basis.All fourgroups of foremen punch time clocks; plant superintendents and plantmanagers do not.The Company's ContentionsThe initial objection made by the Company to the appropriatenessof the proposed unit,viz,that no unJ& of supervisors in a mass pro-duction industry is appropriate is no longer tenable since the Board'sdecisions in thePackard,6 Young,7and following cases. In theYoung6Matter of Packard Motor Car Company,61 N L.R B 4, and64 N. L R. B. 1212.7Matter of L. A Young Spring &Wire Corporation,65 N. L.R. B. 298. 574DECISIONS OF NATIONAL LABOR RELATIONS BOARDcase, the majority of the Board held that as employees within themeaning of the Act, foremen are entitled to be placed in some appro-priate unit under Section 9 (b) ; that the' kind of industry in whichforemen are employed is immaterial; and that the nature of the dutiesand responsibilities of the foremen is relevant only insofar as itbears on the question of proper grouping for collective bargainingpurposes.8The second objection made by the Company is that the unit is in-appropriate because it includes several levels of supervision. In theMidland Steelcase a9 similar objection was madeito a unit whichincluded assistant foremen, foremen, and departmental, superintend-ents.After examining the question in all its ramifications, theBoard concluded that the different levels of supervision there in-volved had a community of interest which justified their establish-ment as a single bargaining unit despite the fact' that some of theforemen in the snit had supervisory powers over others in the sameunit.The majority 10 also stated, however, ^^* * * that before theyare included in an over-all foremen's unit, the departmental super-intendents, who are few in number, should be given the opportunityby separate voting to determine whether or not they desire to be inthe same unit with assistant foremen and foremen."The principles of grouping and separate voting enunciated in theMidland Steelcase are equally applicable to the present proceed-ing.We believe that the general foremen, assistant general foremen,department foremen, and section foremen may together constitute anappropriate unit.However, we also believe that, before being in-cluded in such a unit, the general foremen and assistant general fore-men, voting together, should be afforded the opportunity of decidingwhether they desire to be in the same unit with section foremen anddepartment foremen.Accordingly, we shall make no final unit deter-mination at this time, but will be guided by the desires of the eniployees involved as expressed in the elections ordered hereinafter. Inthe event that the employees in the voting groups described below,voting, separately, select the Union, they shall together constitute asingle appropriate unit.The third objection made by the Company to the appropriatenessof the unit relates to its composition.The Company contends thatsupervisors in the following departments should be included in theunit,; the Union urges their exclusion.Process & Standards Department:The supervisor in charge of thisdepartment is classified as head of the time-study department andsupervises a staff of stenographers and time-study men.The,fu4C-8 SeeMatter of The B. F. Goodrich Company,65 N. L. R. B. 294.9Matter of The Midland Steel Products Company,65 N. L. R. B, 997.18 Chairman Herzog and Member Reilly. KELSEY-HAYES WHEEL COMPANY575tion of the department is to establish time standards on new jobs oron old jobs where the standards are in dispute.The unit soughtby the Union consists essentially of supervisors of production andmaintenance employees.The non-supervisory employees in-this de-partment do not fall within the classification of production andmaintenance employees.Accordingly, we shall exclude their super-visors.Time Department:The supervisors in this department are a chieftimekeeper and an assistant chief timekeeper who direct the activitiesof a group of timekeepers.Ordinarily timekeepers are excludedfrom non-supervisory production and maintenance units.However,in this case the Board has found a production and maintenance unitof rank and file employees including timekeepers to be appropriate."We shall, therefore, include the supervisors of these timekeepers.Production Planning Department:This department is headed bya production manager.The department prepares production sched-ules, keeps scrap reports and reports bottlenecks in manufacturingcontinuity.We shall exclude the supervisors in this department.'Tool Design Department:This department designs fixtures,gauges, tools and small dies.Apparently, the employees in the depart-ment are technical rather than production and maintenance em-ployees.We shall exclude the supervisors in this department,Watchmen Department:This department is actually a section ofthe personnel department.The parties have agreed to the exclusionof all other supervisors in the personnel department.The rank andfile employees in this department are clearly maintenance workersand were included in the production and maintenance unit of non-supervisory employees previously found appropriate by the Board.13We shall include the supervisors of the watchmen.14Design, Laboratory, Experimental, and Research Departments inthe Sales Division:These four departments, unlike the other depart-ments in the unit, are part of the sales division and are under thedirection of the product engineer.They are engaged in research anddevelopment work for the entire organization.Employed are engi-neers, draftsmen, and mechanics of various kinds.The Companyinsists that the supervisors in these departments should be includedin the unit because, apart from physical and chemical analyses, thework in these departments is comparable to that performed in themanufacturing division. In cases involving rank and file employees,the Board has excluded mechanics in research departments from unitsn Matter of Kelsey-Hayes Wheel Company,16 N. L.R B. 580.is SeeMatter of The Midland Steel Products Company,supra.Matter of Kelsey-Hayes Wheel Company,supra.is There is also a janitors'section in the personnel department which, however, hasno supervisors.In the event that supervisors are appointed in this section,they prop-erly should be part of the unit. 576DECISIONS OF NATIONALLABOR RELATIONS BOARDof production and maintenance employees.15For analogous reasons,we believe that supervisors of mechanics in research departmentsshould not be included in a unit of supervisors of production andmaintenance employees.We shall exclude all supervisors in thesedepartments.As a final objection, the Company asserts that the Union is notindependent of the UAW which represents all hourly paid non-supervisory employees of the Company.16Much of the evidencerelied on by the Company to prove its contention is identical withthat adduced at the hearing in thePackardcase.In the cited case,the majority of the Board after considering such evidence, held thatthe Foreman's Association of America was an independent labororganization.In the following cases, the Board has made the samedetermination with respect to locals of the Foreman's Association.17The additional evidence offered in the present proceeding does not,in our opinion, establish that the Union is not independent of theUAW. Accordingly, we find that the Union is an independent, un-affiliated labor organization organized for the exclusive purpose ofrepresenting supervisory employees.We shall direct that separate elections be held among the employeesin the voting groups described below who were employed during thepay-roll period immediately preceding the date of the Direction ofElections herein, subject to the limitations and additions set forth inthe Direction :(1)All general foremen, assistant general foremen and compar-able supervisors by whatever title designated, in the manufacturingdivision of the Company's Military and McGraw plants, includingsuch supervisors in the production, toolroom, die making and repair,toolmaking, tool grinding, inspection, maintenance, millwrights,steam fitters, electricians, machine repair, power plant, shipping, re-ceiving, stockroom, time, and watchmen departments and subdepart-ments, but excluding supervisors in the tool design, process and stand-ards, production planning, personnel and industrial relations is de-partments of the manufacturing division; supervisors in the design,SSMatter of Servel,Inc.,58 N L. R. B.5;Matter of ChicagoRawhsdeManufactur-ing Company,59 N. L. R B. 1234.19 Local 174-UnitedAutomobile,Aircraft&Agricultural ImplementWorkers ofAmerica, CIO, herein called the UAW, represents all hourly paid employees of theCompany at the Military and McGraw plants.There is no comprehensive signed con-tract between the Company and the UAW.In lieu thereof,company officials and unionrepresentativesmeet weekly to settle matters in dispute.Grievances are handled ac-cording to an agreed written grievance procedure.17Matterof L. A.Young Spring A Wire Corporation,supra;Matter of the B. F.Goodrich Company, supra;Matter of The Midland Steel Products Company,supra;Matter of Simmons Company,supra.18 The watchmen'sdepartment or section is part of the personnel and Industrialrelations department.As previously stated,however,the supervisors in thisdepart-,uient are Included In the appropriate votigg groups. KELSEY-HAYES WHEELCOMPANY577laboratory,experimental,and researchdepartmentsof thesales divi-sion;and all departmentforemen, section foremen and supervisorsabove therank of general foremen.(2)All departmentforemen,section foremen,and comparablesupervisorsby whatever title designated, in themanufacturing divi-sion of theCompany's Military and McGrawplants,including suchsupervisorsin the production,toolroom, die making and repair, toolmaking,tool grinding,inspection,maintenance,millwrights, steamfitters, electricians,machine repair,power plant,shipping,receiving,stockroom,time,and watchmendepartments and subdepartmentsbut excluding supervisorsin the tooldesign,process and standards,production planning,personnel and industrial relations,departmentsof the manufacturingdivision ;supervisors in the design, laboratory,experimental,and research departments of the sales division; andall general foremen,assistant general foremen and supervisors abovethe rank of general foremen.As statedabove, there will be no final determinationof the appro-priate unit pending the results of the elections.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lationsAct,and pursuant to Article III, Section 9, of NationalLabor Relations Board Rules and Regulations-Series 3, as amended,it is herebyDIRECTED that,as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Kelsey-HayesWheel Company, Detroit,Michigan,separate elections by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction,under the direction and super-vision of the Regional Director for the Seventh Region,acting inthismatter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11,of said Rules and Regula-tions,among employees in the voting groups described in SectionIV, above,who were employed during the pay-roll period imme-diately preceding the date of this Direction,including employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off,and including employees inthe armed forces of the United States who present themselves inperson at the polls, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or re-instated prior to the date of the election, to determine in each of thevoting groups whether or not they desire to be represented by Fore-06572-46-38 $78DECISIONS OF, NATIONAL LABOR RELATIONS BOARDman's Associationof America, Chapter #11, for thepurposes ofcollective bargaining.MR.GERARDD.REILLY,concurring separately :My position in this case is the same as that expressed in my con-curring opinion in theMatter of The Midland Steel Products Com-pany.19As in that case, I would direct no election in this mattersince all the persons who are the subject of this petition are supervisorsand the business involved here does not differ in any relevant respectfrom the kind of business carried on by thePackard Company.20Since the majority of the Board entertain a contrary view, however,I wish to concur in the conclusion that the departmental superin-tendents should be balloted separately so as to ascertain whetheror not they desire to be in the same bargaining unit which includesthe assistant foremen and foreman.There is sufficient evidence inthe, record to indicate that the duties and responsibilities, of thisgroup are distinguishable from the lower levels of supervision.MR. JOHN M. HousTON, concurring specially :For thereasonsstated in my concurring opinion inThe MidlandSteelcase, cited. above, which I find equally applicable here, I wouldprovide for only one voting group of all general foremen, assistantgeneral foremen, department foremen, and section,foremen.19 65 N.L. R. B. 177.° My views on this basic question are contained in the dissenting opitlion in theMatterof Packard MotorCar Company,61 N. L.R. B. 4.